Citation Nr: 0623706	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  00-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In June 2000, the veteran and his wife presented testimony 
during a personal hearing at the RO.  In June 2001, the Board 
remanded the matter for additional procedural and evidentiary 
development.  In June 2003, the veteran testified before the 
undersigned Veterans Law Judge during a hearing in Washington 
DC.

In a January 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for skin cancer as 
due to excessive sun exposure and exposure to 
chlorophenothane (DDT) during service.  The veteran 
subsequently appealed this issue to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2006 
Order, the Court set aside the Board's January 2004 decision, 
and remanded the case to the Board for additional 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his June 2003 Board hearing the veteran testified as 
to post-service treatment for psoriasis from his private 
treatment provider, Dr. Fielder, and for skin cancer at Ft. 
Jackson.  In March 2006, the Court set aside the January 2004 
Board decision, such that the matter be remanded to acquire 
the outstanding VA records.  The RO should make an attempt to 
obtain these records.

Also, additional evidence was received in June 2006.  The 
veteran's representative explicitly declined to waive RO 
consideration.  Thus, the RO must consider this evidence 
before appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps 
to obtain VA and private treatment records 
pertaining to the veteran's skin cancer 
treatment, in particular treatment at Ft. 
Jackson and from Dr. Fielder.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder

2.  After conducting any additional 
indicated development, the RO should again 
review the record and readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

